In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-14-00120-CV
                            ____________________

                      ENGLOBAL U.S., INC., Appellant

                                      V.

               JEFFERSON REFINERY, L.L.C., Appellee
__________________________________________________________________

                On Appeal from the 172nd District Court
                       Jefferson County, Texas
                      Trial Cause No. E-194,140
__________________________________________________________________

                         MEMORANDUM OPINION

      ENGlobal U.S., Inc. and Jefferson Refinery, L.L.C. entered a contract

whereby ENGlobal agreed to provide consulting and engineering services

regarding Jefferson’s Texas facility, the Winnie Refinery. ENGlobal subsequently

sued Jefferson for suit on a sworn account, breach of contract, quantum meruit,

violation of the Prompt Payment Act, and lien foreclosure. Jefferson filed a

counterclaim against ENGlobal, alleging breach of contract, conversion, tortious

interference, and fraudulent lien. ENGlobal moved to dismiss Jefferson’s

                                       1
counterclaim for failure to file a certificate of merit. The trial court granted the

motion and dismissed Jefferson’s claims without prejudice. When Jefferson filed

an amended counterclaim with a certificate of merit, ENGlobal moved to dismiss

on grounds that the certificate was insufficient. The trial court denied ENGlobal’s

motion. In this interlocutory appeal, ENGlobal presents two appellate issues

challenging the denial of its motion to dismiss. See Tex. Civ. Prac. & Rem. Code

Ann. § 150.002(f) (West 2011). We affirm the trial court’s order denying

ENGlobal’s motion to dismiss.

      In an action or arbitration proceeding for damages arising out of the

provision of professional services by a licensed or registered professional, the

plaintiff must file with the complaint an affidavit of a third-party licensed

professional engineer. Id. § 150.002(a). The affidavit must state:

      [E]ach theory of recovery for which damages are sought, the
      negligence, if any, or other action, error, or omission of the licensed or
      registered professional in providing the professional service, including
      any error or omission in providing advice, judgment, opinion, or a
      similar professional skill claimed to exist and the factual basis for
      each such claim.

Id. § 150.002(b). A plaintiff’s failure to file the affidavit in accordance with section

150.002 shall result in dismissal of the complaint against the defendant and the

dismissal may be with prejudice. Id. § 150.002(e).


                                           2
      The Texas Supreme Court recently addressed whether section 150.002

applies to cross-claimants and third-party plaintiffs. Jaster v. Comet II Constr.,

Inc., No. 12-0804, 2014 Tex. LEXIS 567, at *2 (Tex. July 3, 2014) (plurality op.)

(not yet released for publication). The Court explained that “section 150.002

requires ‘the plaintiff’ to file a certificate of merit in ‘any [lawsuit] or arbitration

proceeding’ against a licensed professional, and ‘the plaintiff’ is a party who

initiates the ‘action’ or suit, not any party who asserts claims or causes of action

within the suit.” Id. at *22. “Third-party plaintiffs and cross-claimants do not

initiate a lawsuit or legal proceeding.” Id. The Court added that “when the

Legislature wants to use a term that includes only a party who initiates a lawsuit,

thus excluding third-party plaintiffs, cross-claimants, and counter-claimants, it uses

the term ‘plaintiff,’ rather than the term ‘claimant.’” Id. at *30. The Supreme Court

held that section 150.002 only applies to “‘the plaintiff’ who initiates an action for

damages arising out of the provision of professional services by a licensed or

registered professional,” not to a defendant, third-party defendant, cross-claimant,

counter-claimant, or third-party plaintiff who asserts such claims. Id. at **2, 29-30,

32-33, 41-42.

      In this case, Jefferson, the defendant, filed a counterclaim against ENGlobal.

Because section 150.002’s certificate of merit requirement applies to the party who

                                           3
initiates the action or suit, and does not apply to a party who asserts claims or

causes of action within that suit, such as a counter-claimant, Jefferson was not

required to comply with section 150.002. See id. at **2, 22-23, 29-30, 32-33, 41-

42; see also Hydrotech Eng’g, Inc. v. OMP Dev., L.L.C., No. 05-13-00713-CV,

2014 Tex. App. LEXIS 8125, at **2, 6-11 (Tex. App.—Dallas July 25, 2014, no

pet. h.) (not yet released for publication) (Affirming the trial court’s denial of

motion to dismiss cross-claims and third party claims under Jaster.). Thus, we

overrule Englobal’s issues, affirm the trial court’s order denying ENGlobal’s

motion to dismiss, and we need not address ENGlobal’s contentions that Jefferson

failed to comply with section 150.002’s certificate of merit requirement. See Tex.

R. App. P. 47.1.

      AFFIRMED.


                                            ________________________________
                                                    STEVE McKEITHEN
                                                       Chief Justice

Submitted on June 26, 2014
Opinion Delivered September 4, 2014

Before McKeithen, C.J., Kreger and Horton, JJ.




                                        4